Day, J.
The plaintiffs are holders of simple judgments, recovered against James O’Neill in his lifetime. They now seek to establish an equitable lien for the amount of these judgments upon a fund in the hands of the administrator, arising from the sale of the equity of redemption of certain lands mortgaged by the defendant’s intestate before the plaintiffs recovered their judgments, and foreclosed in an action against the defendant, as administrator. The plaintiffs, upon the recovery of their judgments, acquired liens upon the real estate in question, subject to the lien of the mortgage. Upon the sale of the mortgaged premises under execution, they acquired the right to redeem from the sale after the expiration of six months, and before the expiration of nine months, under section 3103 of the Code. Their judgments also continued *329to be liens upon the equity of redemption, and if the defend-, ant, on behalf of the estate, had redeemed from the foreclosure sale, the lien of the plaintiffs would probably have attached to the land, under the doctrine of Curtis v. Millard, 14 Iowa, 128, cited and relied upon by appellant. The error of the appellant is in assuming that the defendant redeemed from the foreclosure sale. He did not redeem from that sale. He sold the equity of redemption to John Roach. The effect of this sale was to invest Roach with the estate, subject to the lien of the mortgage, and the liens of the plaintiffs’ judgments. The liens of the plaintiffs’ judgments followed the land, and did not attach to the fund which the administrator received upon the sale. Where land covered by a lien is sold, the lien still remains upon the land, and does not attach.to the fund received. The remedy of the plaintiffs was to redeem from the foreclosure sale. If Roach has redeemed from that sale, probably the liens may still be enforced against the lands in his hands. See Curtis v. Millard, supra. It is clear that the plaintiffs have no lien upon the fund in the hands of the administrator. They can enforce their claims against the administrator only by filing and proving them in the ordinary way. The judgment is
Affirmed.